Title: To James Madison from James Jefferis, ca. 24 July 1812 (Abstract)
From: Jefferis, James
To: Madison, James


Ca. 24 July 1812. Claims that in 1809 he and John Dauphin, both of the District of Delaware, put up security for James Brobson to serve as marshal. Explains that at that time there was little business for the marshal to perform, that they believed Brobson was solvent and of good character, and that Jefferis and Dauphin were both men of considerable means. “Your Memorialist however respectfully represents, that … things have undergone an entire change, and the confidence of the Parties as well as the security of the United States completely vanished. The buisness [sic], from a state in which a few suits only annually marked the records of the Courts, has augmented in a degree almost unparalleled, and the responsibility of the officer has itself grown to treble the amount of the security required at the time of his appointm[e]nt. From a condition of solvency, the Marshall too has become notoriously indigent, and … it is also his fate to have parted with the confidence which he once possessed.” Notes that Dauphin suffered financial ruin and died, leaving his family without support. “And your Memorialist … has also had his share of ill fortune,” which has diminished his means. Under these circumstances, has repeatedly applied to the marshal to be released from his obligation but has been refused. Has been “instructed by the advise of Counsel that there exists no remedy so likely to be effectual & easy, and at the same time so regardfull of the feelings of the individual concerned, as by a representation of the facts of the case to his Excellency the President of the United States on the grounds of which he presumes to ask that his Excellency would be pleased to release him from his future liability as the security aforesaid, either by removing the said officer under the permission to receive the office a second time upon his giving New and Substantial securities, or in any other manner most agreeable to the President.” Gives JM “due notice of the condition of an officer in whom neither his securities or the United States are safe.” Will avail himself of “all the benifit of such notice” should any attempt be made to make him liable for the marshal’s “losses or Misconduct.”
